 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     KRYSTAL JOHNSON, et al.,
11                                                         Case No.: 2:18-cv-002361-MMD-NJK
             Plaintiff(s),
12                                                                         ORDER
     v.
13                                                                     (Docket No. 18)
     INTU, et al.,
14
             Defendant(s).
15
16         Pending before the Court is the parties’ stipulated discovery plan and scheduling order.
17 Docket No. 18. The parties’ stipulation requests more than the presumptively reasonable period
18 of time for discovery and it appears from the parties’ explanation that they are requesting additional
19 time, in part, to informally stay the discovery obligations. Id. at 1. Accordingly, the stipulation is
20 hereby DENIED without prejudice. The parties shall file a renewed joint proposed discovery plan
21 no later than March 11, 2019.
22         IT IS SO ORDERED.
23         Dated: March 7, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28

                                                     1
